DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding the amendments to claims 19 and 21-27 are persuasive. However, Applicant’s arguments with respect to independent claims 1 and 12 have been considered but are not persuasive. Claim 1 has been amended to require “wherein said drive means is positioned inward from said end wall.” Day discloses a housing (1, Fig 2) having an end wall( 2) and a shell plate (3). The drive means (12) is positioned inward from the end wall and in between the end wall and shell plate. Claim 12 has been amended to require that the second cavity is “positioned axially inward from said end wall.” Figure 2 of Day shows the drive means in between the end wall (2) and shell plate (3) and the drive means positioned axially inward from the end wall (2). As best understood, the Applicant’s arrangement requires the shell plate (60) and the drive means to be positioned inward from the one end of the window shade such that the shell plate and drive means overlap a face of the window shade and the drive means being in a second cavity axially spaced inward from the first cavity, as shown in Figure 11A, however, this requirement is not clearly defined in the claims (also see note regarding relevant art under “Conclusion”). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12, 14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day (GB 2486555).
Regarding claim 1, Day discloses a control module (Fig 1) to control a window shade comprising; 
a housing (1) having an end wall and a shell plate; 
a driven gear means (11) disposed within said housing between said shell plate and said end wall (11 is between 2 and 3), said driven gear means (11) adjacent one end of said window shade (11 is located within 1 which is adjacent a window shade);
drive means (12) disposed within said housing (1) engageable with said window shade for rotatably driving the driven gear means so as to raise and lower said window shade relative the opening; 
wherein said drive means (12) is positioned inward from said end wall (Fig 2 shows 12 being inward from 2) and overlaps said one end of said window shade (the drive means 12 is located within housing 1 and the window shade is wound about a roller supported on the rotatable spigot 4 shown in Fig 1 and when the window shade is wound, the drive means overlaps a vertical end of the window shade);
and a rod (9) for driving said drive means.  
Regarding claim 2, said control module includes a clutch (4, 13,16) disposed within said housing (portion of clutch is within the housing 1) and engageable with said window shade, said driven gear means (11) engageable with said clutch.  
Regarding claim 3, the drive means (12) comprises a drive gear means (12) between said shell plate and said end wall (Fig 2) and engageable with said driven gear means (11) to rotationally drive said clutch (4, 13, 16) and said window shade about an axis for raising and lowering said window shade.  
Regarding claim 4, said housing (1) includes a first housing portion for receiving said driven gear means (11) and a second housing portion communicating with said first housing portion, said second housing portion for receiving said drive gear means (12) (Fig 2,  recessed portions receiving each of the means are understood to be different housing portions).  
Regarding claim 5,wherein said shell plate covers said driven gear means in said first housing portion and covers said drive gear means in said second housing portion and constrains said drive gear means and driven gear means against binding (Fig 2).  
Regarding claim 6, said second housing portion (portion housing 12) is axially spaced from said axis.  
Regarding claim 7, wherein said driven gear means (11) comprises a spur gear disposed at said one end of said clutch (4, 13, 16) between said end wall and said shell plate so as to define a gap distance between said one end of said shade and said end wall (distance is created between shade and end wall 2).  
Regarding claim 12, Day discloses a control module to control a window shade roll comprising; a housing (Fig 1) disposed at one end of said window shade roll, said housing having a control end wall (2), a shell plate (3) and a first cavity (space in 2 receiving 11) and a second cavity (space in 2 receiving 12), said first cavity communicating with said second cavity (Fig 2); a spur gear (11) disposed in said first cavity between said control end wall and shell plate, to define a gap distance between said shell plate and said control end wall said spur gear (11) adjacent said one end of said window shade roll; a clutch (4, 13, 16) projecting from said spur gear into said window shade roll, said spur gear rotatable with said clutch about a clutch axis for raising and lowering a window shade from said window shade roll; drive gear means (12) disposed in said second cavity and engageable with said spur gear (11) for rotatably driving said clutch about said clutch axis for raising and lowering said window shade; and a rod (Fig 1) connected to said drive gear means to rotatably drive said spur gear; wherein said second cavity (space receiving 12) is radially spaced from said first cavity, said clutch axis and said window shade roll (the second cavity is radially outward from the axis and spaced radially from a portion of the shade), overlaps said first cavity (as seen in Fig 2, the second cavity overlaps a portion of the first cavity) and said one end of said window shade roll (the drive means 12 is located within housing 1 and the window shade is wound about a roller supported on the rotatable spigot 4 shown in Fig 1 and when the window shade is wound, the drive means overlaps a vertical end of the window shade); and positioned axially inward from said end wall (Fig 2 shows the cavity spaced from wall 2); and a rod connected to said drive gear means to rotatably drive said spur gear.
Regarding claim 14, wherein said drive gear means (12) includes a worm gear engageable with said spur gear.  
Regarding claim 16, wherein the drive gear means (12) is either a worm wheel or bevel gear.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Day, as applied in claim 1 above.
Regarding claims 8, 10, 11, and 13, Day discloses wherein wherein the drive gear means is either a worm wheel (12) or bevel gear and said clutch includes selectively engageable braking means for preventing said shade from unrolling when said driven gear means is idle (prevent rotation when the gears are not moving). As best understood, Day further discloses a gap between an end wall and a shade but does not specifically disclose the distance to be between 5 to 8 millimeters. However, providing a thickness of the components so that he gap is 5-8mm would have been obvious to one having ordinary skill in the art at the time of effective filing since it involves a mere change in size. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ  777 (Fed Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Day, as applied in claims 1 and 12 above, in further view of DeWard (US 9,376,859).
Regarding claims 9 and 15, Day fails to disclose an intermediate gear between the spur gear and the drive gear means. However, DeWard discloses that it is known to provide a control module with an intermediate gear for equivalently driving a driven gear by a drive means. DeWard discloses that the intermediate gear serves as an idler gear and it is known to provide intermediate (idler) gears in gear system for the purpose of changing rotational direction or to fill space between input and output gears without affecting the functioning and speed of the system. It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Day and provide an intermediate gear since such technique is known, as taught by DeWard and such modification would not lead to any new or unpredictable result. 
Allowable Subject Matter
Claims 19, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-27 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DeWard (US 9,376,859) shows a drive means and drive gear means between an end wall and shell plate (Figs 10 and 11) and the drive means and second cavity overlapping a front face and one end of the window shade, with the drive means and second cavity being axially inward from the end wall and one end of the window shade. However, DeWard fails to disclose that the drive means housed in the second cavity (second housing portion) are axially spaced inward from drive gear means housed in the first cavity (first housing portion), instead DeWard shows the cavities to be axially aligned; however, this is not currently clearly defined and recited in the claims. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634